         Case 1:08-cv-07253-GBD Document 95 Filed 10/29/18 Page 1 of 2




                                                           October 29, 2018
BY ECF
Hon. George B. Daniels
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Licci, et al. v. Lebanese Canadian Bank
               08-cv-7253-GBD

Dear Judge Daniels:
        We represent plaintiffs in the above-referenced action. After the Court granted plaintiffs’
Rule 60(b)(5) motion (DE 94), counsel for the parties conferred about the next steps in this case.
For their part, plaintiffs are desirous of amending their First Amended Complaint, which was
filed on January 22, 2009. Plaintiffs would like to file a Second Amended Complaint which will,
among other things, reflect information that they have learned, and developments in statutory
and case law which have occurred, since the filing of the First Amended Complaint nearly a
decade ago.
       Counsel for the parties have agreed to the following schedule, which they respectfully
request the Court to endorse:
               1) On or before December 3, 2018, the plaintiffs shall file and serve a Second
                  Amended Complaint (SAC);
               2) Forty-five days thereafter, defendant Lebanese Canadian Bank (LCB) shall
                  file and serve a Rule 12(b) motion to dismiss the SAC;
               3) Forty-five days thereafter, the plaintiffs shall file and serve their opposition to
                  LCB’s Rule 12(b) motion; and
               4) Twenty-one days thereafter, LCB shall file its reply in further support of its
                  motion to dismiss.
         Case 1:08-cv-07253-GBD Document 95 Filed 10/29/18 Page 2 of 2

 THE BERKMAN LAW OFFICE, LLC                               October 29, 2018
                                                           Page 2 of 2


      The schedule above has been agreed to by Jonathan Dick Siegfried, Esq., counsel for
LCB, and the parties respectfully and jointly request that the Court approve it.
       We thank you for your consideration.


                                               Respectfully yours,


                                               Robert J. Tolchin


cc: All counsel of record by ECF
